Citation Nr: 0638730	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-02 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for an accentuated 
neurological disorder (benign familial tremor).

3.  Entitlement to service connection for alcohol dependence.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs






INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A current respiratory disorder, if any, did not have its 
onset in active service and is not the result of a disease or 
injury incurred in active service.

3.  A current accentuated neurological disorder (benign 
familial tremor) did not have its onset in active service and 
is not the result of a disease or injury incurred in active 
service.

4.  Service connection for alcohol dependence may not be 
granted as a matter of law.


CONCLUSIONS OF LAW

1.  A current respiratory disorder, if any, was not incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2006).

2.  A current accentuated neurological disorder (benign 
familial tremor) was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2006).

3.  Alcohol dependence was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.301(a), (c)(2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2003 and April 2003, prior to the initial decision on 
the claim in June 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the letters stated that the evidence must show 
inservice occurrence or aggravation of a disease or injury, 
or an event which occurred in service that caused an injury 
or disease; and that the information or evidence should show 
that the claimant has a current disability or persistent or 
recurrent symptoms of disability; and that the disability or 
symptoms may be associated with the claimant's active 
military service.  Additionally, the December 2004 statement 
of the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2003 letter indicated 
that VA would let him know what evidence was necessary to 
support his claim; obtain evidence kept by VA and other 
Federal agencies; request private treatment records, if the 
veteran provided a release form; and obtain VA medical 
records.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2003 letter notified the veteran that he must identify 
all evidence of any post-service treatment for his conditions 
as well as any pre-service treatment for his neurological 
disorder.  The RO also requested that the veteran send a 
statement that provided a detailed history about the 
conditions for which he was claiming service connection.  He 
was asked to send the RO any copies of his service medical 
records.  He was also told that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The March 2003 
letter requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is not entitled to service 
connection for a respiratory disorder; an accentuated 
neurological disorder (benign familial tremor); or for 
alcohol dependence, and thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

A Respiratory Disorder

In October 1972, the veteran was treated for seven days in 
service for an acute respiratory disease and then returned to 
duty.  Service medical records show no further complaints 
regarding a respiratory disease.

In support of his claims for service connection, the veteran 
has submitted private medical evidence which is dated from 
1981 to the present.  None of this evidence shows complaints 
of or treatment for a respiratory disease.  As the evidence 
does not show that the veteran currently has a respiratory 
disease or that a current respiratory disease, if any, may be 
associated with an injury or disease in service, including an 
acute respiratory disease, the Board concludes that the 
service connection is not warranted in this case for a 
respiratory disease.  Degmetich, 104 F. 3d at 1332 (1997); 
see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 
In this regard, the Board notes that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
Therefore, a current respiratory disorder, if any, is not the 
result of a disease or injury incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A)  Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B)  Establishes that the veteran 
suffered an event, injury, or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i). 

Because the requirements in subsections (A) and (C) are not 
met with regard to the claim for service connection for a 
respiratory disorder, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a respiratory disorder.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

An Accentuated Neurological Disorder (Benign Familial Tremor)

In addition to the general requirements for service 
connection, the Board notes that service connection for 
certain diseases, including organic diseases of the nervous 
system, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

The Board notes that private medical evidence in the file 
shows that the veteran currently has a neurological disorder, 
specifically a benign essential or familial tremor, which was 
diagnosed as early as 1981.  However, service medical records 
are negative for any evidence of a neurological disorder or 
tremor.  Therefore, the Board concludes that the claim for 
service connection for a neurological disorder must be denied 
because there is no evidence that it had its onset in service 
and it is first shown by medical evidence nearly a decade 
after separation from service. 

Because the requirements in subsections (B) and (C) of 
38 C.F.R. § 3.159(c)(4)(i) are not met with regard to the 
claim for service connection for a neurological disorder, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a neurological disorder.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alcohol Dependence

Recent private medical evidence shows that a diagnosis of 
alcohol dependence has been rendered in this case.  Service 
connection may not be granted for alcoholism or alcohol 
dependence because it is considered under the law to be the 
result of the veteran's willful misconduct.  38 C.F.R. 
§ 3.301(a), (c)(2).  For claims filed after October 31, 1990, 
service connection may not be granted for disability or death 
resulting from abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.301(a).  Although service connection 
may be granted for alcoholism where it is shown to be 
secondary to a service-connected disorder, service connection 
may not be granted for primary alcoholism.  38 C.F.R. 
§ 3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001).

In this case, service connection has not been granted for any 
disability.  Therefore, as a matter of law, service 
connection may not be granted on a secondary basis since 
there are no service-connected disabilities alcohol 
dependence may be the proximate result of.  For this reason, 
the Board concludes that service connection for alcohol 
dependence must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Service connection for a respiratory disorder, for an 
accentuated neurological disorder (benign familial tremor), 
and for alcohol dependence is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


